Title: From James Madison to Thomas Jefferson, 2 August 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Aug. 2. 1805
          
          Having passed Dulton on the road, I have received the despatches from M. & Pinkney under the delay of their coming hither from Washington. You will have recd. copies from Washington, according to instructions I left there. The business at Madrid has had an awkward termination, and if nothing, as may be expected, particularly in the absence of the Emperor, shd. alleviate it at Paris, involves some serious questions. After the parade of a Mission Extry. a refusal of all our overtures in a haughty tone, without any offer of other terms, and a perseverance in withdrawing a stipulated provision for claims admitted to be just, without ex post facto conditions manifestly unreasonable & inadmissible, form a strong appeal to the honor & sensibility of this Country. I find that, as was apprehended from the tenor of former communications, the military status quo in the Controverted districts, the navigation of the rivers running thro’ W. Florida, and the spoliations subsequent to the Convention of 1802. have never had a place in the discussions. Bowdoin may perhaps be instructed, consistently with what has passed, to propose a suspension of the territorial questions, the deposit, and the French spoliations, on condition that those points be yielded, with an incorporation of the Convention of 1802 with a provision for the subsequent claims. This is the utmost within the Executive purview. If this experiment should fail, the question with the Legislature must be whether or not resort is to be had to force, to what extent, and in what mode. Perhaps the instructions to B. would be improved by including the idea of transfer[r]ing the sequel of the business hither. This would have the appearance of an advance on the part of Spain, the more so as it would be attended with a new Mission to this Country, and would be most convenient for us also, if not made by Spain a pretext for delay. It will be important to hear from Monroe, after his interviews at Paris. It is not impossible, if he should make an impression there, that without some remedy a rupture will be unavoidable, that an offer of medi[a]tion, or a promise of less formal interposition, may be given; And it will merit consideration, in what way, either should be met. Monroe talks as if he might take a trip from London home. If he comes, with a proper option to remain or return as may be thought proper, and so as not too much to commit the Govt. or himself, the trip may perhaps produce political speculations abroad, that may do no harm.
          Inclosed are several letters from C. P: also a communication adding another instance to the provoking insults from British Commanders. I am not able to say how far the insult was aggravated by a violation of our territorial rights.
          We arrived here on monday last; and have fixt ourselves in a pleasant, and as is believed a very safe part of the City (between 7 & 8 Streets. and Walnut & Chesnut). Docr. Physic has no doubt of effecting the cure for which his assistance was required; and without the use of the knife. But this, if his patient could be reconciled to it, would greatly save time. Yrs. with respectful attachment
          
            James Madison
          
        